UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1814


MELANIE HIBBITTS; LYNN LOWE; RUBY COFFEY,

                Plaintiffs – Appellants,

          v.

BUCHANAN COUNTY SCHOOL BOARD; TOMMY P. JUSTUS, Individually
and in his official capacity as Superintendent of the
Buchanan County Public Schools; CRAIG STILTNER, Individually
and in his official capacity as a member of the Buchanan
County School Board; CLARENCE BROWN, JR., Individually and
in his official capacity as a member of the Buchanan County
School Board; WAYNE DESKINS, Individually and in his
official capacity as a member of the Buchanan County School
Board; WILLIE SULLIVAN, Individually and in his official
capacity as a member of the Buchanan County School Board;
LARRY LOONEY, Individually and in his official capacity as a
member of the Buchanan County School Board; PAUL HAYES,
Individually and in his official capacity as a member of the
Buchanan County School Board,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:09-cv-00073-jpj-pms)


Submitted:   May 2, 2011                      Decided:   June 1, 2011


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John P. Fishwick, Jr., Monica L. Mroz, LICHTENSTEIN, FISHWICK &
JOHNSON, P.L.C., Roanoke, Virginia, for Appellants.     William
Bradford Stallard, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Melanie     Hibbitts,          Lynn   Lowe,     and    Ruby     Coffey      (“the

Administrators”)       appeal        the    district       court’s        order    granting

summary    judgment     to    the    Defendants       in    this    42     U.S.C.    § 1983

(2006)    civil    action.           This    case     arose       after    the    Virginia

Department of Education alleged that several students at the

middle    school    where      the    Administrators          worked        had    received

inappropriate assistance on the Virginia Grade Level Alternative

Assessment tests.        The school superintendent sought to place the

Administrators, who had obtained continuing contract status, on

probation     beginning        in     the     2009–2010       school        year.        The

Administrators refused to sign the probationary contracts, and

requested     a    hearing.          They    then     brought       suit    against      the

superintendent,       the      Buchanan       County       School       Board,    and    the

individual school board members (“the School Board parties”).

The Administrators alleged that the School Board parties had

violated      their     property           and      liberty        interests.            The

Administrators continued to work and to be paid under the terms

of their 2008-2009 contracts.

            After       bringing           suit      in     November         2009,       the

Administrators        signed     standard         contracts       for     the     2009-2010

school year.       In April 2010, the superintendent wrote letters to

the Administrators informing them that they would be reassigned

to teaching positions for the following year.                       In light of their

                                             3
demotions, the Administrators moved to amend their complaint in

order    to    add     a    claim   of   retaliation      and    violation       of   due

process, on the ground that the Superintendent’s letters did not

strictly comply with Virginia law.                    The district court denied

the Administrators’ motion to amend their complaint and granted

summary judgment in favor of the School Board parties.                                The

Administrators appealed.

               Under Federal Rule of Civil Procedure 15(a)(2), after

the time for amending a complaint as a matter of course has

expired, “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.”                        Fed. R. Civ. P.

15(a)(2).       Leave to amend shall be freely given when justice so

requires, id., and should be denied only when the amendment is

offered in bad faith, is prejudicial, or would be futile.                             IGEN

Int’l, Inc. v. Roche Diagnostics GmbH, 335 F.3d 303, 311 (4th

Cir. 2003).

               Virginia law specifically permits a school board to

reassign a tenured administrator to a teaching position with a

salary reduction as long as the administrator receives written

notice and the opportunity to have an informal meeting before

the demotion.          Va. Code Ann. § 22.1-294(C), (D) (2006).                       The

only    process      guaranteed     by   the      Constitution    is    notice    and   a

hearing       before       termination   or       deprivation    of    the   protected

property right.            Cleveland Bd. of Educ. v. Loudermill, 470 U.S.

                                              4
532, 542, 546 (1985).              Here, the Administrators received written

notice informing them of their demotions and they were given the

opportunity       for        a     meeting           prior     to        their     demotions.

Accordingly, because their additional claims were futile, the

Administrators     cannot          show    that       the    district      court    erred    in

denying their motion to amend their complaint.

            We review a district court’s order granting summary

judgment de novo, drawing reasonable inferences in the light

most favorable to the non-moving party. See Nader v. Blair, 549

F.3d 953, 958 (4th Cir. 2008).                       Summary judgment may be granted

only when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).                 “Conclusory or speculative allegations

do not suffice,” to create such a genuine dispute, “nor does a

mere scintilla of evidence in support of [a] case.”                               Thompson v.

Potomac   Elec.    Power         Co.,     312    F.3d       645,   649    (4th    Cir.   2002)

(internal quotation marks omitted).                          Summary judgment will be

granted unless a reasonable jury could return a verdict for the

nonmoving      party    on       the    evidence        presented.        See    Anderson    v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).                               We may affirm

a   district    court’s          judgment       on    any    ground      supported    by    the

record.     Suter v. United States, 441 F.3d 306, 310 (4th Cir.

2006).



                                                5
            Public employees may have a constitutionally protected

property     interest    in    their       employment.           Cleveland      Bd.   of

Educ. v. Loudermill, 470 U.S. 532, 542, 546 (1985); Andrew v.

Clark, 561 F.3d 261, 269 (4th Cir. 2009).                        A Virginia public

school    administrator       has    a    protected      property    right      in    her

employment     once     she     obtains          continuing      contract       status.

Wooten v. Clifton Forge Sch. Bd., 655 F.2d 552, 554-55 (4th Cir.

1981).      However, although Virginia state law provides certain

procedural    safeguards,      the       Fourteenth     Amendment’s      due    process

right to property does not guarantee a right to a particular

job, or the right to “perform particular services.”                         Fields v.

Durham, 909 F.2d 94, 98 (4th Cir. 1990).

            Here, because the Administrators cannot point to any

actual government interference with their right to a continuing

contract,    they   have     not    shown       that   their    property    rights    in

their employment status were violated.                  See Equity in Athletics,

Inc. v. Department of Educ., ___ F.3d ___, 2011 WL 790055, at

*13     (4th Cir. Mar. 8 2011); In re Premier Automotive Servs.,

Inc.,    492 F.3d     274,    282    (4th       Cir.   2007);    Huang     v.   Bd.   of

Governors of Univ. of N.C., 902 F.2d 1134, 1141 (4th Cir. 1990).

            Further, the Administrators have not shown that their

due process rights were violated because they have not shown

that any state action deprived them of a protected liberty or



                                            6
property interest.    Equity in Athletics, Inc., ___ F.3d ___, at

*13; Johnson v. Morris, 903 F.2d 996, 999 (4th Cir. 1990).

             We have reviewed the record and find no reversible

error.   Accordingly, we affirm the judgment below.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     7